Mano Enters., Inc. v Metropolitan Life Ins. Co. (2019 NY Slip Op 01312)





Mano Enters., Inc. v Metropolitan Life Ins. Co.


2019 NY Slip Op 01312


Decided on February 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 21, 2019

Renwick, J.P., Tom, Singh, Moulton, JJ.


8461 652486/13

[*1]Mano Enterprises, Inc., Plaintiff-Appellant,
vMetropolitan Life Insurance Company, Defendant-Respondent.


Thompson Hine, New York (Maranda Fritz of counsel), for appellant.
d'Arcambal Ousley & Cuyler Burk LLP, New York (Michelle J. d'Arcambal of counsel), for respondent.

Order, Supreme Court, New York County (Andrea Masley, J.), entered January 11, 2018, which, insofar as appealed from as limited by the briefs, denied plaintiff's motion for summary judgment, unanimously affirmed, without costs.
We previously determined that an issue of fact existed as to whether defendant appropriately refused to process the assignment of the subject policy (see 143 AD3d 597 [1st Dept 2016]). Plaintiff has not demonstrated that this issue has been resolved since our prior decision.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 21, 2019
CLERK